Citation Nr: 1230802	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1940 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for right femur disability .  A notice of disagreement was filed in August 2009, a statement of the case was issued in April 2011, and a substantive appeal was received in May 2011.  This matter was remanded in October 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement, is not manifested by fracture of surgical neck femur with false joint; or ankylosis; range of motion of the knee is from 0 to 90 degrees, with no objective evidence of pain or additional limitation of motion with repetition.  


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5055, 5255 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2008, a VCAA letter was issued to the Veteran with regard to his increased rating claim which predated the AOJ decision.  Id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board has determined that the October 2008 VCAA letter constituted proper notice per Vazquez.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2011 Board Remand.  The evidence of record contains the Veteran's private treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in November 2008, April 2011, and November 2011.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

For historical purposes, the Board notes that during service, the Veteran sustained a fracture of the right femur.  In September 2005, he complained of knee and femur pain.  In January 2007, he underwent total right knee replacement surgery.

In an October 2007 rating decision, the RO granted entitlement to service connection for residuals, fracture, simple, complete, transverse, middle third, right femur.  A 30 percent disability rating was assigned, effective December 14, 2006; a 100 percent disability rating was assigned pursuant to 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055, due to right knee replacement, effective January 31, 2007; and, a 30 percent disability rating was assigned, effective March 1, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5255.  In September 2008, the Veteran filed an increased rating claim which was denied in the January 2009 rating decision.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent rating is warranted for 1 year following implantation of prosthesis in the case of prosthetic replacement of knee joint.  Note (1) states that the 100 percent rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Note (2) states that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  Following a total rating for 1 year, a 30 percent rating is the minimum rating for knee replacement (prosthesis) and a 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to diagnostic codes 5256, 5261, or 5262.

For VA purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

Extension of the thigh limited to 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Limitation of flexion of the thigh is evaluated as follows:  limited to 45 degrees (10 percent); limited to 30 degrees (20 percent); limited to 20 degrees (30 percent); limited to 10 degrees (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Impairment of the thigh is evaluated as follows:  limitation of rotation of, cannot toe-out more than 15 degrees (10 percent); limitation of adduction of, cannot cross legs (10 percent); and limitation of abduction of, motion lost beyond 10 degrees (20 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Impairment of the femur is evaluated as follows:  malunion of with slight knee or hip disability (10 percent); malunion of with moderate knee or hip disability (20 percent); malunion of with marked knee or hip disability (30 percent); fracture of surgical neck of, with false joint (60 percent); fracture of shaft or anatomical neck of with nonunion without loose motion, weightbearing preserved with aid of brace (60 percent); fracture of shaft or anatomical neck of with nonunion, with loose motion (spiral or oblique fracture) (80 percent).  

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability. A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability. A 40 percent rating is warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation. X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation. See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998). Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

In May 2008, the Veteran sought treatment complaining of severe pain in the right leg.  He complained of pain in the right knee area when he stands.  X-rays of the knee were taken.  The examiner thought it showed that one of the pegs seems a little prominent anteriorly and it was thought it could be felt on the lateral side.  He complained of pain going down the leg that is fairly severe when he stands.  He also reported having developed a drop foot type gait.  He was somewhat weak in terms of his ankle dorsiflexion.  Another examiner felt that he probably had an L4 radiculopathy and talked about an EMG and NCV but did not pursue that.  He ended up in the emergency room.  After physical examination, the examiner was not seeing anything intrinsic to the knee other than the two areas of point tenderness below the plateau that may be the pegs.  The knee was injected with some steroid and local.  The examiner stated that if it makes a difference, there probably is some element of his knee causing his ongoing pain.  If not, it is most likely secondary to a radiculopathy and confirmation would have to be made regarding the level with an EMG.  

In October 2008, the Veteran sought treatment for his knees.  The examiner noted that it was not truly his knee that is a problem.  The examiner noted total knee arthroplasty in January 2007.  He was complaining of pain in the knees, and the treating providers were unable to find anything that might be causing his problem.  An EMG showed that he likely has a back problem.  A CT scan showed multilevel disc disease and some stenosis and foraminal problems L5-S1, and an EMG did isolate him to a right L5 radiculopathy.  He underwent some epidural steroids and then a selective foraminal injection with gave him a great deal of relief, and he felt 100 percent relief in terms of the discomfort in the legs, thus the examiner noted that this showed it is not a mechanical problem with the knee but primarily a problem referred from the back.  He reported that pain is starting to increase so the foraminal injection was going to be repeated.  Physical therapy was also going to be started for his back.

In November 2008, the Veteran sought treatment for his knees.  There was an attempt to get his back injected but he had a "weird episode" that sounded like it was a TIA in nature.  He sought emergency room treatment, and they ruled out a DVT at that point in time though they refused to inject his back.  He came in that day for review of the symptoms he was experiencing at that time.  

In December 2008, the Veteran underwent a VA examination for Aid and Attendance purposes.  The Veteran complained of pain in the right thigh with right rotation of the thoracolumbar spine.  The Veteran reported that his right foot/leg causes him to fall sometimes.  There was limited flexion of the right knee of about 5 degrees and limited dorsiflexion of the right ankle about 20 degrees.  Weight bearing was normal.  He uses a walker in the home and a cane elsewhere.  The examiner diagnosed status post right femur fracture and status post right total knee replacement.  

In December 2008, he also underwent a VA examination to assess the severity of his right femur disability.  He has trouble walking; he can walk about 70 feet; and, he uses a cane.  He reported that he recently fell forward.  He reported that the right knee total knee replacement did not help.  The examiner noted that there was no history of bone neoplasm and no history of osteomyelitis.  There was swelling of the right leg, but no heat.  The pain in the right knee, toes, and up to his groin wakes him up at night.  There was no fracture site motion.  He uses a cane and walker for mobility.  The effectiveness of the devices is fair.  There are no flare-ups of bone or joint disease.  He reported that it is more difficult to ambulate and he cannot turn to the right.  If his right foot goes out to the right he falls, and he has fallen many times.  He fell a couple of weeks ago, but he did not get hurt at that time.  On physical examination, he was able to ambulate with the aid of a cane with a short stride.  The left leg was about a 1/2 inch longer than the right.  The bone was not abnormal but the joint was abnormal.  With regard to his gait, there was poor propulsion, aided with a cane, almost a shuffling type of gait.  There was no evidence in the feet of abnormal weight bearing.  He is unable to stand for more than a few minutes.  He is able to walk about 70 feet.  There was no evidence of genu recurvatum.  There were no constitutional signs of bone disease and no malunion of the os calcis or astragalus.  The examiner diagnosed status post right femur and status post right total knee replacement.  The examiner noted in an addendum opinion that orthopedic surgeons accept up to 2 centimeters leg length differential as being equal leg length in practice.  

In April 2011, the Veteran underwent a VA examination.  Since his right knee replacement, he has had recurrent problems with right knee pain and episodes of knee giving way.  He said he was reevaluated for that by the orthopedic surgeon and was told that his bones were too thin and brittle and did not accept the prosthesis.  He reported recurrent falls on ambulation due to his right knee giving way.  He denied any further surgeries or interventions on his right knee.  He reported taking Tylenol as needed for knee pain.  His response to treatment is fair.  With regard to summary of joint symptoms, instability, pain, stiffness were reported.  Deformity, giving way, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, and symptoms of inflammation were denied.  He is unable to stand for more than a few minutes and he is unable to walk more than a few yards.  He reported always using a cane.  His right knee gives way frequently upon walking and he has recurrent falls due to that.  On physical examination, his gait was antalgic.  There was no evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There were no bumps consistent with Osgood-Schlatter's disease; no crepitation; no mass behind knee; no clicks or snaps; no grinding; no instability; no patellar abnormality; and, no meniscus abnormality.  Right flexion was from 0 to 90 degrees, and right knee extension was normal.  There was no additional limitation after three repetitions of range of motion.  An x-ray examination showed right knee prosthesis, no acute fracture or dislocation appreciate, and small right knee joint effusion.  The examiner diagnosed residuals, fracture, simple, complete, transverse, middle third, right femur (with right knee replacement).  He is prevented from chores, shopping, exercise, sports, and driving.  Recreation and travel are moderately affected; bathing, dressing, and toileting are mildly affected; and, feeding is not affected.

In November 2011, the Veteran underwent a VA examination.  The Veteran reported right leg pain related to lumbar radiculopathy, and denied any hip injury or debility.  The Veteran denied that flare-ups of the hip or thigh affect function.  Right hip flexion was to 90 degrees with pain at 90 degrees.  Right hip extension ended at greater than 5 degrees with pain at greater than 5.  There was no abduction lost beyond 10 degrees.  The Veteran could cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  He was able to perform repetitive-use testing with three repetitions, and repetitive testing did not result in any changes in range of motion.  He had no additional limitation in range of motion of the hip and thigh following repetitive-use testing.  He had no functional loss or impairment of the hip and thigh.  He had normal strength through hip flexion, abduction and extension.  He had no ankylosis of the hip joint.  He had no malunion or nonunion of the femur and flail hip joint, and he did not have any leg length discrepancy.  He uses a wheelchair and cane for locomotion.  An x-ray examination of the right femur showed mild deformity of old fracture site.  The examiner opined that the Veteran's back condition is not due to the Veteran's residuals, fracture simple, complete, transverse, middle third, right femur with right knee replacement.  He was found to have degenerative disc disease and spinal stenosis 60 years after his fractured femur which was well healed before discharge.  Medical literature supports that this would be a natural progression of age.  The examiner stated that the subjective complaints and objective manifestations of the right lower extremity are not due to residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement, but are related to his spinal stenosis and radiculopathy.  He has essentially normal range of motion of the hips.  He had a right total knee replacement in the past.  His fracture was at midshaft of the femur (not involving joints).  Current x-ray shows mild deformity of old fracture.  Hip x-ray with moderate degenerative changes and demineralization are age-related.  The Veteran's right leg symptoms are related to his lumbar spinal stenosis and radiculopathy, documented in prior medical records.

As detailed, a 30 percent disability rating is in effect residuals of right femur disability pursuant to Diagnostic Code 5255.  As detailed hereinabove, while the Veteran has complained of symptoms related to residuals of right femur 

fracture and total knee replacement, there have been very few objective findings to this disability.  Rather, his symptoms appear to be due to his lumbar spine disability and lower extremity radiculopathy which are not service-connected.  Thus, a higher rating is not warranted pursuant to Diagnostic Code 5255 as the private treatment records and VA examinations do not reflect fracture of surgical neck with false joint nor fracture of shaft or anatomical neck.  

A rating pursuant to Diagnostic Code 5250 is not warranted as ankylosis of the hip has not been diagnosed.  A higher rating pursuant to Diagnostic Code 5252 is not warranted as limitation of flexion of the thigh to 10 degrees has not been shown.  

Pursuant to Diagnostic Code 5257, the highest rating assignable for instability of the knee is 30 percent; however, instability and subluxation have not been shown.  A higher rating pursuant to Diagnostic Code 5261 is not warranted as limitation of extension of the leg to 30 degrees has not been shown.  The Board finds that higher ratings are not warranted under any alternative provision.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the knee.  Likewise, Diagnostic Codes 5258 and 5259 do not provide for higher disability ratings, and are inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  However, an additional "symbolic" range of motion loss for pain, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed, functional limitations are discussed in the VA examination reports, to include an inability to do chores, shopping, exercise, sports and driving, and his recreation and travel are moderately affected.  Likewise, ambulation requires the use of a wheelchair or cane.  However, as explained by the November 2011 VA examiner, the Veteran's symptoms and limitations are mainly due to his nonservice-connected lumbar spine disability and radiculopathy, rather than residuals of his right femur disability.  As detailed, range of motion of the hip has been normal and right knee extension has been normal, and he has not experienced limitation of motion on repetitive motion.  Based on the current objective findings of record pertaining to the right femur with right knee total replacement, while acknowledging his complaints of pain, the VA examination reports of record and other objective findings do not reflect additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.

The Board has considered the assertions by the Veteran.  The Veteran is competent and credible to attest to the exhibited symptoms in his femur/knee.  However, the Board does not find him competent to identify the source of his symptoms or attribute them to one disability instead of another.  The objective evidence of record is more probative and persuasive than the descriptions of his symptoms.  The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a higher rating in any regard.  Based on the above, the Board has determined that a schedular rating in excess of 30 percent for residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement, is not warranted.

The Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to his right femur/knee disability.  Likewise, the November 2011 VA examiner determined that the Veteran's hip or thigh condition did not impact his ability to work.  The Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for right femur/knee disability, and thus the Board finds it unnecessary to consider entitlement at this juncture.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   However, the evidence reflects that his symptoms have remained relatively constant throughout the course of the period on appeal and, as such, additional staged ratings are not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


